Citation Nr: 1637930	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to September 1, 2009.

2. Entitlement to an initial rating in excess of 50 percent for service-connected PTSD after September 1, 2009.

3. Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.29 for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps from August 2003 to March 2007.  His military occupational specialty was as a machine gunner, and he served in Iraq, receiving the Combat Action Ribbon, for his service there.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The November 2007 decision granted service connection for PTSD with an initial 10 percent rating.  This 10 percent rating was increased to 30 percent in a subsequent March 2009 rating decision (from the date of service connection), and then further increased to 50 percent effective September 1, 2009 in March 2012.  Additionally, a March 2012 decision declined to award a rating in excess of 50 percent after September 1, 2009, to include a temporary total rating due to hospitalization in excess of 21 days pursuant to 38 C.F.R. § 4.29.

The Board observes that on the Veteran's March 2009 formal appeal, in addition to challenging the initial disability rating assigned to his PTSD, he also sought to challenge the initial rating assigned to his asthma, for which service connection was granted in March 2009.  However, the Board notes that this effectively served as a Notice of Disagreement (NOD) with the initial rating, as a Statement of the Case (SOC) had not yet been issued by the RO for that matter.  An SOC was later issued in October 2009, and the Veteran did not file a formal appeal.  Accordingly, the Board does not have jurisdiction over that claim, as the Veteran's appeal was not perfected.

The Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in April 2008.  A copy of that transcript has been associated with the claims file.

The issue of entitlement to a rating in excess of 50 percent after September 1, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 1, 2009 the Veteran's PTSD was manifested by dissociative flashback episodes, significant short-term memory loss, concentration impairment, panic attacks with agoraphobic components, depressed mood, anxiety, impaired impulse control, severe sleep impairment of two to three hours of sleep per night, hypervigilance, nightmares, explosive anger, excessive consumption of alcohol, one isolated suicide attempt, and unexplained crying spells.

2. The Veteran participated in an intensive outpatient day treatment program from February 22, 2010 to May 28, 2010, and resided in apartments associated with that program at no cost throughout the duration of his participation in that program.


CONCLUSIONS OF LAW

1. For the appeal period prior to September 1, 2009, the Veteran's PTSD has approximately met the criteria for an initial 50 percent disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2015).

2. The criteria for a temporary total rating under 38 C.F.R. § 4.29 for hospitalization in excess of 21 days for PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.29 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, an August 2007 letter satisfied the duty to notify provisions with regard to service connection.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, part of VA's duty to assist includes the procurement of, or the provision of assistance to the claimant in the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records, VA treatment records, and all relevant private treatment records within the relevant appeal periods have been collected.  In so finding, the Board notes that although the Veteran submitted a release authorization form in October 2013 for VA to collect private treatment records from West Penn Hospital, and the RO sent several notices to that facility requesting relevant medical records on the Veteran's behalf, the Veteran contacted the RO in January 2015 informing it that he did not think those records would be relevant, as they pertained only to a sleep study.  Accordingly, since it has been determined that the West Penn Hospital records are not relevant to the Veteran's appeal, VA has met its duty to assist the Veteran with regard to the procurement of relevant treatment records.

In September 2007, VA conducted an examination of the Veteran assessing him for PTSD.  The resulting examination report was based on a thorough examination that included the Veteran's statements, a description of the Veteran's PTSD stressors and pertinent medical, social, marital, and family history, and a complete review of the claims file.  Further, the record contains the report of a VA evaluation conducted in September 2009, which was the basis in the RO's grant to 50 percent as of that date.  The Board finds that this VA examination, combined with the report from the September 2009 evaluation is sufficient upon which to evaluate the appropriate disability rating for this period of time.  As discussed, a remand is necessary to evaluate the level of disability thereafter.  Moreover, the Board finds that VA has met all duties to notify and assist the Veteran in adjudication of his claim.  Further, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009). 

II. Standards Governing Evidentiary Analysis

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.

Moreover, to adjudicate a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Below Part III outlines the legal criteria that apply to claims for increased ratings, in particular to mental health disorders, and applies the aforementioned evidentiary principles to the record of this case, while Part IV explains why adjudication of entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU) under 38 C.F.R. § 4.16(a) is not raised by the record in this case for the time period adjudicated.

III. General Rules for Adjudicating Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the "same manifestation" of the "same disability" under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Notwithstanding this principle, two different disability ratings may be assigned if the Veteran has separate and distinct manifestations of one injury such that assignment of two separate diagnostic codes is required to appropriately compensate him for the totality of his symptoms.  See id.

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Finally, the Board has a duty to consider all claims reasonably raised by the record and to assign the diagnostic code most favorable to the Veteran, and accordingly must consider all relevant diagnostic codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. at 261; Fanning v. Brown, 4 Vet. App. 225, 228 (1993).  

Below Part A discusses the criteria of various ratings for mental health disorder, and their application to the Veteran's PTSD, while Part B discusses extraschedular considerations for the Veteran's PTSD discusses entitlement to temporary total ratings, and Part C discusses entitlement to temporary total ratings. 

A. Rules Governing the Rating of Mental Health Disorders

Prior to September 1, 2009, the Veteran's PTSD was evaluated at 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Because the Veteran is seeking a rating higher than his currently assigned 30 percent rating, the criteria for a 0 and a 10 percent rating under Diagnostic Code 9411 are not relevant and will not be discussed.

First, a 30 percent evaluation requires occupational and social impairment "with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks"-although generally functioning satisfactorily-with routine behavior, self-care, and maintaining normal conversation, due to such symptoms as: (1) depressed mood; (2) anxiety; (3) suspiciousness; (4) panic attacks that occur either weekly or less often; (5) chronic sleep impairment; and (6) mild memory loss manifested by forgetting details such as names, directions, and recent events.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

Second, a 50 percent evaluation requires occupational and social impairment "with reduced reliability and productivity due to such symptoms as": (1) flattened affect; (2) circumstantial, circumlocutory, or stereotyped speech; (3) panic attacks more than once a week; (4) difficulty in understanding complex commands; (5) impairment of short-and long-term memory as demonstrated by retention of only highly learned material or forgetting to complete tasks; (6) impaired judgment; (7) impaired abstract thinking; (8) disturbances of motivation and mood; and (9), difficulty in establishing and maintaining effective work and social relationships.  Id.

Third, a 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.

The above listed symptoms associated with the 30, 50, 70, and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature of the DSM-V in the rating schedule, and prior to August 4, 2014, of the DSM-IV.  See 38 C.F.R. § 4.130 (2015); see also 38 C.F.R. § 4.130 (2014).  As such, the diagnosis of a mental disorder should conform to version of the DSM then in effect; in this case, the DSM-IV.  See 38 C.F.R. § 4.125(a) (2014).  Accordingly, diagnoses made in VA examination often include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental-health illness, with higher scores reflecting a greater degree of psychological, social and occupational functioning than lower scores.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  An examiner's classification of the level of psychiatric impairment through assignment of a GAF score or otherwise, must be considered, but is not in and of itself determinative of the rating level to be assigned to the mental health disorder at issue.  VAOPGCPREC 10-95.

Finally, GAF scores are just one component of the Veteran's disability picture, and there is no particular "formula" for assignment of ratings.  Rather, given that it is the Board's responsibility to weigh all of the evidence, including medical evidence, the Board weighs GAF scores as one component of the Veteran's entire disability picture.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  Accordingly, while the Board must consider the Veteran's GAF score, it is not bound to accept a GAF score, or any other particular piece of evidence, as probative.  Id.
1. 
Evidence and Analysis for Appeal Period Prior to September 1, 2009

Here, the Veteran submitted extensive lay testimony regarding his symptoms in an April 2008 DRO hearing.  As demonstrated by the Veteran's testimony and other lay statements the Veteran was exposed to significant stressors in his two tours in Iraq, and as mentioned above was awarded the Combat Action Ribbon for his Iraq service.  The Veteran's military occupation specialty was machine gunner, and he participated in Operation Phantom Fury, in Fallujah, Iraq.  

During his RO hearing the Veteran provided extensive testimony regarding frequent nightmares and hypervigilance, a dislike of crowds and buildings, and avoidance of people, places, and vehicles that remind him of his service in Iraq.  The Veteran reported looking at the doors and windows of buildings and being really nervous, afraid, and angry, and feeling as if someone is going to come out and either shoot or stab him.  He also indicated that he was very conscious of vehicles coming towards him, and occasionally experiencing anxiety attacks related to approaching vehicles.  Additional triggers were fireworks, car backfires, dead animals, attempting to enter his house, and the rattling of a doorknob.  The Veteran explained that the rattling of a doorknob was trigger because it is similar to the sound of misfired rockets that do not fire.  He also revealed that he can never go into a building or a restaurant and be relaxed because he was always on guard, looking behind him, around him, constantly monitoring who is around him.  In addition to hypervigilance he noted issues sleeping, explosive anger with people that required him to walk away, shut his mouth, and growl to avoid "going off," feeling fear, anxiety, the inability to get close to people, distancing himself from his family, having only one friend, and increase heart rate after exposure to triggering events, buildings, vehicles, objects, or people.

Prior to this the Veteran underwent a General VA Medical Examination in October 2007 in which he also said that he get headaches bilaterally during flashbacks.  A PTSD examination was provided by VA in September 2007.  The examiner discussed the Veteran's pre-military background, noting that he was born into an intact nuclear family, with a normal childhood without any abuse, and good quality of peer relationships, and that the Veteran was an average student who completed high school.  There was no significant psychiatric history or exposure to traumatic stressors prior to the military.  During his military service the Veteran is noted to have been in Iraq from June 2004 to March 2005 and June 2005 to March 2006.  Post-military the Veteran did not have any legal history, and was attending college.  His vocational history involved working with his father who was a carpenter, and his uncle who is an electrician.  He was noted to be a full-time student who has some friends but prefers solitary activities and leisure pursuits.  He reported using alcohol on occasion but not abusively, and managing to control his desires to be "assaultive."  The Veteran was noted to be appropriately dressed and groomed, with good eye contact, and was cooperative, alert, and oriented with normal speech.  His affect was appropriate and matched his self-reported mood.  Thought processes were normal, coherent, and logical.  The Veteran was noted to experience dissociative flashback episodes that can resemble hallucinations.  Short-term memory loss was significant, and the examiner indicated that this was likely due to concentration impairment caused by the Veteran's PTSD.  No obsessive or ritualistic behaviors were noted that would interfere with routine activities, personal hygiene, or other activities of daily living.  Periodic depression and anxiety were noted, as well as some difficulty with impulse control.  Significant sleep impairment without successful treatment was noted.  The Veteran was noted to have a feeling of estrangement and detachment from others, and markedly diminished interest and participation in significant activities since returning from Iraq.  Irritability, trouble falling and staying asleep, exaggerated startle response, angry outbursts, and difficulty concentrating were all noted.  His GAF was noted to be 55 and consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner indicated that the Veteran demonstrated occasional decrease in work efficiency, and had "at least mild if not moderate social impairment."

In a September 2009 VA treatment record, it is noted that the Veteran had not sought additional PTSD treatment since an initial consult in 2007.  In September 2009, the Veteran denied suicidal or homicidal ideation, but admitted to sleep disturbances, anxiety, nightmares, short term memory loss issues, and hypervigilance.  His GAF was 50.  The Veteran further indicated that over the course of the prior two years, he had gotten only 2 to 3 hours of sleep a night, and that he had begun drinking heavily to cope.  At one point the Veteran says that he attempted suicide by pointing a gun into his mouth and pulling the trigger, but it was unloaded.  He denied any attempts since then.  He reported that he had decided to stop drinking because he realized how it was affecting him.  He also reported having five different jobs over the preceding two years, but was excited to start a new job as a corrections officer.  However, in a December 2009 VA treatment record, the Veteran is noted to have been fired from his job as a corrections officer due to difficulty recalling policies and procedures, and interpersonal issues.  At that time his GAF was noted to be 45, and moderate to severe cognitive compromise manifested by memory issues including misplacing items, forgetting appointments and dates even with reminders, not recalling conversations with others, and difficulty remember relevant vocabulary words in conversations with others.  Cognitive testing revealed significant cognitive impairment minimally ascribed to intellectual or academic limitations and a history of at least one traumatic brain injury during service, but primarily ascribed to his longstanding PTSD and exacerbated by his recent job termination and associated financial concerns.

As a preliminary matter, the Board finds that a staged rating is appropriate here because cumulatively there are sufficient VA examination findings, treatment records, and lay statements to provide an adequate and complete disability picture with regard to the severity of the Veteran's PTSD prior to September 1, 2009.

Second, the Board finds the Veteran's lay testimony is competent because he can observe his own thoughts, feelings, actions, and general mental health state, because they are readily observable and directly experienced by him.  Additionally, the Board finds the Veteran's statements to be credible because much of what the Veteran reports is supported and corroborated by his VA treatment records.

Third, addressing the Veteran's occupational impairment, there is sufficient evidence of record that the Veteran's short-term memory loss, difficulty concentrating, and difficulty forming interpersonal relationships results in reduced reliability and productivity, as demonstrated by quickly being fired from his job as a correction officer due to issues recalling policies and procedures and interpersonal difficulties, as well as December 2009 cognitive testing results indicating significant cognitive impairment resulting from PTSD.  The Board finds that this evidence demonstrated that the Veteran's occupational impairment goes beyond his current rating of 30 percent which requires "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks."  38 C.F.R. § 4.130 (emphasis added).  The 50 percent rating level also better reflects the significance of his short-term memory loss due to PTSD symptoms, and the increased impairment caused flashbacks that are dissociative in nature.  

Likewise, the evidence of record also reflects a higher level of social impairment than what is contemplated by the Veteran's current 30 percent rating level.  Specifically, VA treatment records and April 2008 hearing testimony highlight the extent of the Veteran's alienation from his family and friends and extreme difficulty with interpersonal relationship at work, although it does appear that he is able to maintain some connections to family and friends.  Moreover, as reflected by the Veteran's September 2007 VA examination report, the Veteran's avoidance or people, places, vehicles, and sounds that trigger dissociative flashbacks so severe that they are similar in nature to hallucinations and significant cognitive impairment and memory issues are more indicative of symptoms that would result in "difficulty maintaining effective work and social relationships" rather than an "occasional decrease in work efficiency."  See id.  As such, the 50 percent rating more closely approximates the Veteran's social impairment due to PTSD.

Finally, while the record does reflect one instance of attempted suicide during the appeal period prior to September 1, 2009, the record otherwise reflects consistent denial of suicidal or homicidal ideation.  Also, while the Veteran's anger and irritability is at time characterized as "explosive," he is noted to manage this anger without periods of violence.  As such, the evidence does not reflect that the Veteran's symptoms are of sufficient frequency and severity to cause the level of occupational and social impairment contemplated by the 70 percent rating level.  Id.; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  Specifically, these symptoms are not of such severity as to cause the Veteran "deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood."  Id.  Indeed, the record reflects that the Veteran has some meaningful, albeit strained, familial relationships, and at least one close friend outside of his family, even as he has had difficulty getting to know new people in work and social settings.  Moreover, the Veteran's VA treatment records show that while the Veteran has struggled with employment at times, he has had at least some success in finding employment, as demonstrated by the fact that he was able to find work at five different places of employment, and complete carpentry and electrical work with his family members.  Additionally, the Veteran has been able to maintain adequate hygiene, normal and logical thought processes, and was specifically noted to lack obsessive rituals or other symptoms that interfere with routine activities of daily living.  As such, the Veteran's PTSD symptoms prior to September 1, 2009 are more closely approximated by the 50 percent rating level, than the 70 percent rating level.

Accordingly, prior to September 1, 2009 the criteria for the 50 percent rating level most closely approximates the occupational and social impairment that is caused by his service-connected PTSD.  As such the Veteran is entitled to a higher disability rating of 50 percent prior to September 1, 2009 pursuant to 38 C.F.R. § 4.130 (2015).

B. Extraschedular Considerations

Additionally, certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321(b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization." See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first step of the three-part inquiry set forth in Thun v. Peake, 22 Vet App 111 (2008), the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the Veteran's service-connected anxiety disorder is inadequate.  A comparison between the level of severity and symptoms of the Veteran's PTSD, and the established criteria found in the rating schedule for mental health disorders demonstrates that the schedular ratings for each disability reasonably describe his anxiety disorder disability levels and symptoms.  Further, as indicated by 38 C.F.R. § 4.1 "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Here, although the records indicates that Veteran has at times struggled to find employment at least partially due to his PTSD symptoms such as short term memory issues and difficulty with interpersonal relationship as described for example, in September and December 2009 VA treatment records, the Veteran has not been consistently unemployed throughout the appeal period, and as discussed above, has not been continuously or frequently hospitalized as a result of his PTSD.  Accordingly, overall these manifestations of the Veteran's PTSD have not resulted in unusual disability or impairment that has rendered the criteria contemplated by the rating schedule impractical or inadequate, as mild to severe occupational and social impairment is contemplated by the rating schedule.

Moreover, the rating criteria for mental health disorders is adequate to encompass this Veteran's PTSD, because most of his symptoms, namely: short-term memory loss, concentration impairment, panic attacks with agoraphobic components, depressed mood, anxiety, impaired impulse control, and severe sleep impairment are contemplated by the 50 and 30 percent rating criteria.  38 C.F.R. § 4.130.  Further, as discussed above, the symptoms listed at each rating level are examples of symptoms that could cause occupational and social impairment, not an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002) (emphasis added).  The General Rating criteria contemplate the Veteran's overall social and occupational impairment.

Additionally, although neither the 50 percent rating nor the 30 percent rating specifically accounts for "dissociative flashbacks," "hypervigilance" or "crying spells" the Veteran reported these symptoms to the VA examiner as in response to external stimuli such as sudden events, dangerous situations, and loud noises, which closely related to the symptoms of  "anxiety," "suspiciousness," and "panic attacks" contemplated by the 30 percent rating and "disturbances of motivation and mood" contemplated by the 50 percent rating.  This is so because "hypervigilance" is defined as "abnormally increased arousal, responsiveness to stimuli, and scanning of the environment for threats [that is] often associated . . . with posttraumatic stress disorder," a symptom of which is recurrent and distressing recollection of an events, and physiological reactivity to external cues, as noted in the Veteran's September 2007 VA examination.  Dorland's Illustrated Medical Dictionary, 898 (32nd ed. 2012); DSM-IV, 210 (4th ed. 1994).  Accordingly, given that hypervigilance is contemplated by the 30 percent and 50 percent ratings, the rating schedule does adequately encompass the manifestations of this Veteran's PTSD.

C. Temporary Total Ratings under 38 C.F.R. § 4.29

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days. 38 C.F.R. § 4.29.  Subject to certain provisions, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  Id.  Additionally, for hospital admission for a disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  Id.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29.

Here, Shepard Center treatment records indicate that the Veteran received treatment for his PTSD at that facility from February 22, 2010 to May 28, 2010.  A May 2015 letter from Shepard Center describes the program as an "intensive outpatient day program" and indicates that the Veteran resided in Shepard Center apartments during his treatment free of charge.  The Veteran received daily therapy Monday through Friday from 9:00 A.M. to 3:30 P.M.  Although § 4.29 does not specifically define hospitalization, the regulation clearly and unambiguously indicates that such total ratings are appropriate beginning with the first day of "continuous hospitalization."  38 C.F.R. § 4.29(a) (emphasis added).  Although the Board acknowledges that this program was recommended to the Veteran by VA, and treatment records from the Shepard Center recommended that the Veteran be transferred to an inpatient program, June 2010 treatment records from the Dubois Vet Center indicate that the Veteran decided not to pursue inpatient treatment because he did not want to attend treatment so far away from his family.  

Additionally, although as the Veteran points out in June 2015 lay statement that he was heavily medicated at the program and had to attend mandatory events on the weekends and was not able to work at that time, none of those facts are indicative of continuous hospitalization, which is the only basis for a total rating under § 4.29, a provision that is separate and distinct from other bases for total ratings, such as TDIU.  Accordingly, the criteria for a total temporary rating due to continuous hospitalization in excess of 21 days have not been met.  38 C.F.R. § 4.29 (2015).


IV. TDIU

A total disability rating based on individual unemployability (TDIU) is not warranted here because the Veteran does not contend and the evidence does not show that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  While the Board acknowledges that the Veteran has indicated that he has struggled with employment due to his service-connected disabilities and did report being fired from a job due to PTSD symptoms in December 2009, the Veteran has not contended that his is unemployable, and in a September 2009 VA treatment record reported having five jobs over the course of the proceeding 2 years.  Accordingly, for the appeal period prior to September 1, 2009, consideration of entitlement to a TDIU is not warranted.


ORDER

Entitlement to an increased rating of 50 percent, but no greater, for PTSD is hereby granted subject to the laws and regulations governing the payment of monetary benefits.

A temporary total rating under 38 C.F.R. § 4.29 for hospitalization in excess of 21 days from February 2010 to May 2010 at an intensive outpatient PTSD treatment program is denied.


REMAND

An examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, because the Veteran's last VA examination for his PTSD was in 2007 and therefore no longer contemporaneous, and a review of the Veteran's records reveal that his PTSD may have worsened, another examination must be conducted to ascertain the current severity of his PTSD for the appeal period subsequent to September 1, 2009.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his PTSD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's PTSD, and its impact on his daily activities and ability to work.  

3.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


